860 F.2d 1079
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert Allen GALLAGHER, Plaintiff-Appellant,v.Rex YEAGLEY, Sheriff, Defendant-Appellee.
No. 88-3302.
United States Court of Appeals, Sixth Circuit.
Oct. 12, 1988.

Before KENNEDY, KRUPANSKY and BOGGS, Circuit Judges.

ORDER

1
This pro se plaintiff, Robert A. Gallagher, appeals the judgment of the district court dismissing his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Gallagher sued the Sheriff of Morrow County, Ohio, claiming that the sheriff intentionally and maliciously harassed him and caused him "mental anguish" and "hardship."    Essentially, Gallagher objected to the conditions of confinement at the Morrow County Jail.  The district court dismissed Gallagher's suit after determining that his complaint concerned the denial of amenities which was therefore not actionable under Sec. 1983.   Weaver v. Jago, 675 F.2d 116, 117 (6th Cir.1982).  Furthermore, the district court held that Gallagher's allegation that he was not receiving a balanced diet failed to state a claim for relief, as did his complaint about being transferred to another jail for a short period of time.


3
Upon review, we conclude that the district court correctly dismissed Gallagher's civil suit for the reasons set out in the district court's order of March 7, 1988.


4
Accordingly, we affirm the judgment of the district court pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.  Plaintiff's request for counsel is denied.